UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1898


MERLE T. RUTLEDGE, JR.,

                  Plaintiff - Appellant,

             v.

CITY   OF  NORFOLK,   VIRGINIA;   CITY       OF   NORFOLK   POLICE
DEPARTMENT; N.E. KARANGELEN, Officer,

                  Defendants– Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:09-cv-00129-MSD-JEB)


Submitted:    December 17, 2009            Decided:   December 23, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Merle T. Rutledge, Jr., Appellant Pro Se.    Andrew Richard Fox,
Assistant City Attorney, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Merle T. Rutledge, Jr., appeals the district court’s

order   dismissing     his   42   U.S.C.   § 1983   (2006)       complaint    for

failure to state a claim.         We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.         See Rutledge v. City of Norfolk,

No.    2:09-cv-00129-MSD-JEB      (E.D.    Va.   filed    July    30;   entered

July    31, 2009).      We dispense with oral argument because the

facts   and    legal   contentions   are   adequately      presented     in   the

materials     before   the   court   and   argument      would    not   aid   the

decisional process.

                                                                        AFFIRMED




                                      2